Title: To Thomas Jefferson from George Jefferson, 11 August 1800
From: Jefferson, George
To: Jefferson, Thomas



Dear Sir,
Richmond 11th. Augt. 1800

I some days ago forwarded to you by Martin Rowe’s boat 120 bundles nail-rod, 7 bundles Hoop-iron, & a small paper parcel. These things arrived about ten days ago, but I could not sooner meet with an opportunity of sending them. There went with them a small Trunk for Miss Virginia Randolph.
It seems I think, as if Brown will scarcely ever pay the balance he owes Mr. Short—he still says he has not been able to get Mr. Ronalds acct. from Mr. Wiseham. Upon my representing to him however, to day, that the business has already been too long delayed considering it might be done in a few minutes as well as so many months—he promised more pointedly than he has heretofore done that he would endeavour to get it settled very shortly.I have made enquiry respecting Moseby and am informed that he is a very honest punctual  Man. I therefore concluded it was best to wait until the fall, when he promises to make payment. Mayo is sued.
I am Dear Sir Your Very humble servt.

Geo. Jefferson

